DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          KAPG LAND, LLC,
                             Appellant,

                                    v.

      C. BRUCE PEARSON, OLSON LAND PARTNERS, LLC, and
                 KT BOYNTON TROPICAL, LLC,
                         Appellees.

                              No. 4D21-918

                          [February 24, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2020-CA-
1043-XXXX-MB.

    Daniel E. Nordby of Shutts & Bowen LLP, Tallahassee, and Matthew R.
Chait and Michael A. Munoz of Shutts & Bowen LLP, West Palm Beach,
for appellant.

   James S. Telepman of Cohen, Norris, Wolmer, Ray, Telepman,
Berkowitz & Cohen, North Palm Beach, and Ronald M. Gaché and Scott A.
Simon of Logs Legal Group LLP, Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.